IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60558
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

MARK ANTHONY MCCOY

                 Defendant - Appellant

                         --------------------
            Appeals from the United States District Court
               for the Northern District of Mississippi
                      USDC No. 1:98-CR-5-ALL-D-D
                         --------------------
                             June 23, 2000

Before KING, Chief Judge, and SMITH and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Mark Anthony McCoy appeals the district court's denial of

his motion to suppress evidence (firearms and incriminating

statements) obtained during a warrantless search of his sister's

apartment while he was a visitor.    He contends that no exceptions

justified the warrantless search and that he was not advised of

his Miranda** rights prior to making incriminating statements.

He also appeals the district court's decision to admit evidence


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Miranda v. Arizona, 384 U.S. 436 (1966).
                            No. 99-60558
                                 -2-

of a prior attempt to obtain a firearm.    The district court ruled

that McCoy did not have standing to challenge the search.   The

district court ruled that evidence of the attempt to obtain a

firearm was admissible to show intent or absence of mistake or

accident pursuant to Fed. R. Evid. 404(b).

     McCoy has not shown that the district court clearly erred in

determining that he did not have standing to challenge the search

because he was not an overnight guest and did not have a

reasonable expectation of privacy in his sister's apartment.      See

Minnesota v. Olson, 495 U.S. 91, 96-97 (1990).    Even if McCoy had

standing to challenge the search, the district court's ruling may

be affirmed on the basis that both he and his sister consented to

the search.   See United States v. Davis, 749 F.2d 292, 294 (5th

Cir. 1985) (warrantless search valid where conducted pursuant to

consent); see also United States v. Tello, 9 F.3d 1119, 1128 (5th

Cir. 1993) (court may affirm district court on any valid ground

supported by the record).

     McCoy has not shown that his statements should have been

suppressed for lack of Miranda warnings, because a reasonable

person in McCoy’s position would not have understood the

encounter in his sister's apartment to constitute a restraint on

freedom of movement to the degree which the law associates with

formal arrest.   See United States v. Bengivenga, 845 F.2d 593,

596 (5th Cir. 1988)(en banc).

     McCoy has not shown that the district court abused its

discretion in admitting evidence pursuant to Rule 404(b) because

the evidence was relevant to McCoy's intent and there has been no
                             No. 99-60558
                                  -3-

showing that its probative value was substantially outweighed by

undue prejudice.   See United States v. Beechum, 582 F.2d 898, 911

(5th Cir. 1978) (en banc).    McCoy has not shown that he was

provided with unreasonable notice of the evidence.    See Fed. R.

Evid. 404(b) (prosecution must provide "reasonable" notice of

intended use of extrinsic evidence).

     AFFIRMED.